Citation Nr: 1045333	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-16 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 40 percent 
for adenocarcinoma of the prostate status post radical 
prostatectomy, with post-operative complication of impotency and 
urinary incontinence.

4.  Entitlement to a total disability rating based on individual 
employability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June, 1972.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Detroit, 
Michigan (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Based upon its review of the Veteran's claims file, the Board 
finds there is a further duty to assist the Veteran with his 
claims therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).

The record includes a May 2005 letter from the Social Security 
Administration (SSA) notifying the Veteran of his entitlement to 
disability benefits.  At a February 2006 VA examination, the 
Veteran also indicated that he had been in receipt of SSA 
disability benefits since his retirement, which was for medical 
reasons.  When VA is on notice that there are SSA records, it 
must obtain and consider them.  See Baker v. West, 11 Vet. App. 
163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  There is no 
indication in the record that the RO has requested the Veteran's 
records from SSA.  Accordingly, these records must be obtained 
and associated with the claims file before the Board can proceed 
with this appeal.

In addition, the Veteran underwent a VA audiology examination in 
June 2005, in conjunction with his claims of service connection 
for bilateral hearing loss and tinnitus.  However, the Board 
finds that the June 2005 VA examination is not adequate as the 
Veteran's lay statements regarding his military noise exposure 
were not considered.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (holding that if VA provides a Veteran with an 
examination in a service connection claim, the examination must 
be adequate).  The June 2005 VA examiner concluded that military 
noise exposure cannot be conceded based on the fact that the 
Veteran's service in Vietnam was in a non-combat role as a clerk.  
However, subsequent to the June 2005 VA examination, the Veteran 
submitted a May 2006 written statement, in which he contended 
that while serving in Vietnam on active duty from January 1967 to 
February 1968, he was exposed to noise from small arms, mortar, 
and artillery fire, as well as helicopter noise.  He has also 
contended that he experienced decrease in hearing acuity and 
ringing in the ears for many years ever since the time he 
returned from Vietnam.  Such statements are competent evidence of 
what he actually observed and was within the realm of her 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); Charles v. Principi, 16 Vet. App. 370 (2002).  Based on 
the lay testimony provided by the Veteran regarding his in-
service noise exposure and observable symptoms that he 
experienced ever since his military service, the Board finds that 
the Veteran must be afforded a new examination.

Furthermore, VA's duty to assist includes providing a new medical 
examination when a Veteran asserts or provides evidence that a 
disability has worsened and the available evidence is too old for 
an adequate evaluation of the current condition.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (finding that the Board should have 
ordered a contemporaneous examination of Veteran because a 23-
month old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).  With respect to 
his claim for an initial evaluation in excess of 40 percent for 
service-connected adenocarcinoma of the prostate status post 
radical prostatectomy, with post-operative complication of 
impotency and urinary incontinence, the Veteran last underwent a 
VA examination in July 2005, over 5 years ago.  The Veteran, 
through his representative, indicated in February 2007, that he 
experienced chronic and continuous pattern of urinary 
incontinence since his radical prostatectomy requiring the 
constant use of absorbent materials.  This reflects a worsening 
of his genitourinary disability under the applicable rating 
criteria, compared to the findings from the July 2005 VA 
examination.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2010).  However, the record contains no medical evidence 
subsequent to the July 2005 VA examination that is pertinent to 
this claim.  Accordingly, as there are no current treatment 
records in the claims file and the findings from the July 2005 VA 
examination may not reflect the current state of the Veteran's 
genitourinary disability, a new examination is warranted to 
determine the current extent and severity of the Veteran's 
service-connected genitourinary disability.  38 C.F.R. § 
3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990) (noting that remand may be required if record before the 
Board contains insufficient medical information).

Finally, as the Veteran's claim of a total disability rating 
based on individual employability (TDIU) is part and parcel of 
the determination of the initial evaluation for the Veteran's 
residuals of prostate cancer, the issue of TDIU is properly 
before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009)  
However, the issue of entitlement to a TDIU is inextricably 
intertwined with consideration of the claims of service 
connection for bilateral hearing loss and tinnitus, and the claim 
for an increased initial evaluation for service-connected 
genitourinary disability.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding 
that issues are "inextricably intertwined "when a decision on 
one issue would have a "significant impact" on a veteran's claim 
for the second issue).  Accordingly, the claim of TDIU will be 
deferred pending final disposition of the claims for service 
connection and increased evaluation.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact SSA for the purpose 
of obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the Veteran's claim for SSA disability 
benefits.  If, after making reasonable 
efforts to obtain the identified records, the 
RO is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO with 
respect to the claim; and (d) notify the 
Veteran that that he is ultimately 
responsible for providing the evidence.  The 
Veteran and his representative must then be 
given an opportunity to respond.

2.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for his hearing and 
genitourinary disorders.  The RO must then 
obtain copies of the related medical records 
that are not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure the 
same, the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) that the Veteran is ultimately 
responsible for providing the evidence.  The 
Veteran and his representative must then be 
given an opportunity to respond.

3.  Thereafter, the RO must afford the 
Veteran an appropriate VA audiological 
examination to determine the etiology of any 
current hearing loss and tinnitus found.  The 
claims file must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  Any 
indicated diagnostic tests and studies, to 
include an audiogram, must be accomplished.  
Specifically, the results of the audiological 
evaluation must state, in numbers, the 
findings of pure tone decibel loss at 500, 
1000, 2000, 3000, and 4000 Hertz, provide the 
pure tone threshold average, and must also 
state the results of the word recognition 
test, in percentages, using the Maryland CNC 
test.  After a review of the examination 
findings and the entire evidence of record, 
the examiner must render an opinion as to 
whether any degree of the Veteran's bilateral 
hearing loss or tinnitus is related to his 
period of military service, or to any 
incident therein, to include as due to noise 
exposure.  The statements of the Veteran and 
the Veteran's history of in-service and post 
service noise exposure, and any other 
pertinent clinical findings of record, must 
be taken into account.  

A complete rationale for all opinions must be 
provided.  If any of the above requested 
opinions cannot be made without resort to 
speculation, the examiner must state this and 
specifically explain why an opinion cannot be 
provided without resort to speculation.  The 
report prepared must be typed.

4.  The RO must also arrange for the Veteran 
to undergo a VA examination by an urologist 
to determine the current nature and severity 
of his service-connected adenocarcinoma of 
the prostate status post radical 
prostatectomy, with post-operative 
complication of impotency and urinary 
incontinence.  The entire claims file must be 
made available to the examiner.  All 
pertinent symptomatology and findings must be 
reported in detail.  Specifically, the 
examiner must document all objective 
physiological problems found that are 
residuals of the Veteran's service-connected 
adenocarcinoma of the prostate status post 
radical prostatectomy, to include renal 
dysfunction, voiding dysfunction, infections, 
and hypertrophy, if any.  Any and all 
findings concerning urine leakage, frequency, 
or obstructive voiding, to include continual 
urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress 
incontinence requiring the use of an 
appliance or the wearing of absorbent 
materials, must be documented.  The examiner 
must then provide an opinion as to whether 
the objective findings are consistent with 
the Veteran's subjective complaints of having 
to use absorbent materials which must be 
changed more than four times per day.  A 
complete rationale for all opinions must be 
provided.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is 
his responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

6.  The examination report(s) must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, the RO must implement corrective 
procedures.

7.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be readjudicated.  If any of the 
claims remains denied, a supplemental 
statement of the case must be provided to the 
Veteran.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


